Case: 15-60458      Document: 00513596016         Page: 1    Date Filed: 07/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60458
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 18, 2016
MARLON JONATHAN OBANDO-AYALA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 652 991


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Marlon Jonathan Obando-Ayala, a native and citizen of El Salvador,
petitions this court to review the denial of his second motion to reopen in
absentia removal proceedings.            Obando-Ayala claims that the Board of
Immigration Appeals (BIA) abused its discretion in denying his motion to
reopen based on numerous grounds, which can be summarized as follows: (1)
the BIA erred in determining that he had not satisfied the requirements set


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60458    Document: 00513596016     Page: 2   Date Filed: 07/18/2016


                                 No. 15-60458

out in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1998), for bringing a claim of
ineffective assistance of counsel, and (2) the BIA erred in determining that he
had failed to show changed conditions in El Salvador that would warrant
reopening to allow him to apply for asylum.
      We conclude that the BIA did not abuse its discretion in denying Obando-
Ayala’s motion to reopen. See Barrios-Cantarero v. Holder, 772 F.3d 1019,
1021 (5th Cir. 2014). The BIA properly concluded that Obando-Ayala had
failed to comply with the Lozada requirements because he submitted no
evidence that his first attorney had received notice of the allegations against
him. Obando-Ayala argues that it would have been futile for him to contact
his former attorney because he had been disbarred by the California Supreme
Court. Obando-Ayala has cited no authority from this court holding that an
alien is relieved of the notice requirement under Lozada when his former
counsel has been disbarred. Indeed, this court has rejected similar arguments
for a flexible approach to Lozada. See Lara v. Trominski, 216 F.3d 487, 497-
98 (5th Cir. 2000).
      Furthermore, Obando-Ayala’s evidence does not establish changed
conditions in El Salvador that would warrant reopening based on a claim for
asylum. Instead, the evidence presented shows only a continuation of the gang
violence that existed at the time of his removal, which is insufficient. This
court has upheld the denial of a motion to reopen where the evidence of
changed conditions showed only a continuance of ongoing violence in the
petitioner’s home country. See, e.g., Ramos v. Lynch, 622 F. App’x 432, 433
(5th Cir. 2015) (holding that general corruption and violence in Honduras did
not amount to changed country conditions); Thomas v. Holder, 396 F. App’x 60,
61 (5th Cir. 2010) (holding that political corruption and gang violence that had
been occurring in Jamaica since the 1960s did not represent changed country



                                       2
    Case: 15-60458   Document: 00513596016     Page: 3   Date Filed: 07/18/2016


                                No. 15-60458

conditions). Moreover, Obando-Ayala’s assertion that he fears for his safety
upon returning to El Salvador given the threats and violence experienced by
his relatives, amounts to a change in personal circumstances, which is also
insufficient. See Gatamba v. Holder, 485 F. App’x 690, 691 (5th Cir. 2012).
      Based on the forgoing, Obando-Ayala’s petition is DENIED.




                                      3